DETAILED ACTION
Response to Amendment
Applicant's amendments filed January 18th, 2022 have been entered. Claims 1 and 4 have been amended. Claims 2-3 and 17-24 have been cancelled.

The Section 102/103 rejections over Sojka as the primary reference made in the Office action mailed August 20th, 2021 have been maintained despite Applicant’s amendments due to Applicant’s arguments being unpersuasive. The rejections have been modified to reflect Applicant’s amendments and are as recited below.
The Section 102/103 rejections over Sojka as the primary reference made in the Office action mailed August 20th, 2021 have been withdrawn due to Applicant’s amendments.

Response to Arguments
Applicant's arguments filed January 18th, 2022 have been fully considered but they are not persuasive. 

Regarding Sojka, Applicant blatantly and exhaustingly mischaracterizes Sojka in numerous ways. Applicant argues the following: 
That the malodor-reducing agent is incorporated into the backsheet or adhesive.
The malodor-reducing agent (All Figs. [30]) is explicitly taught to be at some point be applied a scent pad (absorbent layer) disposed above the backsheet and located between the backsheet and a coversheet, which acts as a carrier for the malodor-reducing agent [0043]. While the other modes are mentioned in addition to 
That the kits are provided to refresh/resupply the malodor-reducing agent as needed, concluding that this means the patches are only provided directly with a malodor-reducing agent.
The kits are explicitly “packaged and provided to a user such that the user may provide and apply the user’s own malodor-reducing agent” with the malodor-reducing agents optionally additionally provided in their own separate containers which “may be packaged in a kit with such patches to allow a user to add their own scent in amount and in a timing as desired by user” [emphasis Examiner’s] [0058]. There is no indication this supply is only used for a refresh/resupply. This indicates that in a kit, the one or more patches may be packaged in envelopes, pouches, OR in a compact (i.e. a removable sterile cover fitted over the cover sheet/protective layer) [0056, 0061, 0064] and then supplied with the malodor-reducing agent(s) separately packaged and provided (or with the user’s own scents). One of ordinary skill in the art would reasonably conclude this means the patches are packaged/supplied without malodor-reducing agents included therein but intended to be received.
That the patch is not disclosed to be used in a shoe but “only to any other surface to which or near which odor may be an issue”.
“The patch may be used to apply to areas where malodor-reduction is desirable. Examples include surfaces such as those in clothing, skin, gym bags, lockers, shoes
That the back sheet is made of water-dispersible material, meaning that it would disintegrate when laundered/washed [0064] then concluding that this means the patch could not be used with an aqueous solution or that the heat and moisture inside of a shoe would cause disintegration.
The term “water-dispersible” does mean the article will instantaneously lose all structural integrity upon exposure to moisture. If it did, flushable wipes would not be able to incorporate any cleaning solution and toilet paper would probably not have the popularity it currently enjoys.
Rather, Sojka defines the term “water dispersible” as to a “structure which, when placed in an aqueous environment, will, with sufficient time, break apart or dissolve into smaller pieces.” This does not seem to indicate the hypothetical situations of an applied aqueous solution or a humid/moist environment.
The laundered/washed environment under which a water-dispersible material is described to disperse [0064], which conventionally requires heated water, frequent agitation, and one or more harsh cleaning detergents is in no way equivalent to the environment inside a shoe no matter how sweaty or hot it gets.
The applied solution may not be aqueous but rather solvent or oil-based [0049].
Use of the patch “inside of a shoe or sandal” is merely an intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Lastly, but this is important, the water dispersible backsheet is only a single embodiment of the backsheet, which may also be “launderable” meaning it maintains 
That a protective layer “to reduce agent applied to the pad from contacting the user’s skin” is not taught.
The claim is directed to “a protective layer affixed over said upper surface of said absorbent layer to prevent said absorbent layer from contacting a user”. Any mention of agent or otherwise is mysteriously absent from the claim language. The protective function could be interpreted as protecting the absorbent layer from user contact OR protecting the user from absorbent layer contact. Any further abilities are lost or not claimed.
A coversheet (protective layer) (All Figs. [58]) disposed above the scent pad is taught, with a specific embodiment comprising a spunlace nonwoven made from rayon and polyethylene [0040]. While its protective abilities are not explicitly taught, it would have inherently functioned in that manner due to its location.
Furthermore, once again, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant has not pointed to any structural/compositional characteristic of the coversheet that would prevent it from performing the claimed functional duties other than it was not taught as specifically having that purpose. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of .
Oddly, Applicant does not address Sojka regarding the barrier properties of its adhesive (assumed inherent or made obvious and motivated) OR the removable sterile cover fitted to the protective layer (added limitation). So it will be assumed that Sojka meets these limitations.

Regarding Sojka in view of Fotinos OR Szycher and Gavel, Applicant references these rejections by name but does not provide any arguments other than an overall respectful disagreement. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
This is also true for Sojka in view of Laughlin, Bokka, LAN, or Shegokar.

Regarding Freeman, while the Examiner does not agree with Applicant’s arguments, Freeman alone or in view of further prior art has been withdrawn because it is not clear whether the essential oils applied to the absorbent pad “during or after manufacture” [0024] would constitute before or after being packaged with the sealed pouch/package as made obvious and motivated in Fotinos, which is traversed by Applicant’s clarification of the absorbent layer and addition of the removable sterile cover to the independent claim.
That being said, Applicant argues at length regarding Fotinos and how Fotinos does not teach the exact same invention as Applicant.
However, while Fotinos does not disclose all the features of the present claimed invention (i.e. being used in a shoe, particulars to the absorbent body/carrier), Fotinos is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, an aqueous/oil impermeable barrier layer as layer between the active volatile substrate and the adhesive OR as the adhesive itself [0016-0017, 0041-0043]in order to prevent contact between a contained volatile organic substance similar to/same as that of the prior art and an adherend/skin in combination with the primary reference, discloses the presently claimed invention.
Furthermore, the use of a barrier layer to specific to the environment of an adhesive shoe deodorizer patch is already known as taught by Laughlin et al. (U.S. Patent No. 5,399,404) (col. 3, lines 45-62 & col. 5, lines 18-21)), wherein Laughlin teaches the carrier pad is formed of absorbent (fibrous) materials among other embodiments with the fragrance disposed therein/thereon (col. 5, lines 57-62), wherein an impermeable barrier layer is formed between the carrier and the adhesive setting forth some exemplary embodiment (col. 5, lines 22-27 & 50-56), wherein even without the barrier the adhesive of the prior art would inherently perform impermeable barrier qualities as indicated by merely softening (with no migration stated). Fotinos was just used as it was more comprehensive.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-14, & 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sojka et al. (U.S. Pub. No. 2006/0251609 A1) (hereinafter “Sojka”), or alternatively under 35 U.S.C. 103 as obvious over Sojka in view of Fotinos et al. (U.S. Pub. No. 2002/0160035 A1) (hereinafter “Fotinos”) and optionally Szycher et al. (U.S. Patent No. 4,880,690) (hereinafter “Szycher”) and Gavel (U.S. Pub. No. 2012/0045604 A1) (hereinafter “Gavel”) with regard to claims 9-10.

Regarding claims 1, 9-10, and 16, Sojka teaches a patch presented for use in conjunction with a surface, wherein the surface may be a shoe/clothing [0028], wherein the patch may be packaged in a kit to allow a user to add malodor-reducing agent as desired (not containing fluid intended to receive) [0058], wherein the malodor-reducing agent is a fragrance that may include essential oils [0049], the patch comprising a layer structure comprising a backsheet (All Figs. [15]) comprising a number of different materials including films (impermeable) [0030, 0035] and/or water-dispersible material such as that as set forth in U.S. Patent No. 6,713,140 [0031], which teaches a barrier composite comprising cellulose fiber tissue having a barrier layer that allows for directional water dispersion, wherein the barrier layer can comprise hydroxylpropyl cellulose (cellophane, which would inherently provide the barrier as claimed) (abstract, claim 15), the backsheet consisting of or further comprising on a front surface a scent pad (All Figs. [60]) acting as a carrier for the malodor-reducing agent [0043] having thereover a cover sheet (protective layer) (All Figs. [55]) comprising a material more breathable than the backsheet [0040, 0042], and an adhesive layer (All Figs. [20]) affixed to the lower surface of the backsheet, the adhesive covered by a removable peel layer (All Figs. [25]) [0036, 0039, 0041], and the patches are provided individually or multiply with a removable (sterile) packaging (i.e. pouch/envelope) fitted to the device/cover sheet [0058, 0061, 0064].
Fotinos teaches a patch for the release of volatile substances, including perfumes and/or aromatherapy/essential oils [0018, 0030], wherein a barrier layer is intended to prevent contact of the volatile substance with the skin/adherend [0008-0009, 0036], wherein the barrier layer which cannot be penetrated by the volatile compound can be a number of different materials including cellophane [0041] or an attaching adhesive may act as the barrier layer [0016, 0047].
Furthermore, as related to claims 9-10, Szycher teaches that a barrier layer between the fragrance emitting member and a layer of adhesive is intended to prevent migration of fragrance oil into the adhesive (abstract).
Also, Gavel teaches an adhesive biodegradable film comprising regenerated cellulose (compostable bioplastic/cellophane) improved over typical petroleum-based polymer layers [0003] and further comprises barrier properties [0139, 0141].
It would have been obvious to one of ordinary skill in the art at the time of invention to use an adhesive acting as an aqueous/oil impermeable barrier layer and/or additional an aqueous/oil impermeable barrier layer, specifically cellophane. One of ordinary skill in the art would have been motivated to prevent the volatile compound from contact with an adherend [Fotinos; 0008-0009, 0036] and/or to prevent migration into the adhesive layer [Szycher; abstract], wherein biodegradable biopolymer films are preferred over petroleum-based polymers [Gavel; 0003].
Regarding claims 11-12, the adhesive may be a natural adhesive including plant based starches such as dextrin [0037].
Regarding claims 13-14, the peel layer may be a coated paper [0039], such as silicone treated paper.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sojka, as applied to claim 1 above, alone OR in view of Laughlin et al. (U.S. Patent No. 5,399,404).
Regarding claim 4, no specific size is given regarding the patch.
Laughlin teaches an adhesive shoe deodorizer patch (attachable to the foot or inside of the shoe), comprising a preferable size and shape comprising a diameter of 2 to 3 cm (6.3 to 9.4 cm2) (col. 8, lines 20-24).
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention using the device for a particular use to seek outer relevant information such as area/size of the device as related to that specific use.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sojka, as applied to claim 1 above, in view of Lanser (U.S. Pub. No. 2007/0243239 A1) (hereinafter “Lanser”) OR Shegokar (WO 2019/174713 A1) (hereinafter “Shegokar”).
Regarding claims 6-8, a transfer layer as claimed is not taught.
Lanser teaches a patch capable of dispensing a scent comprising a porous carrier (cover) layer (All Figs. [16]) and an absorbent pad (All Figs. [12]) for receiving a quantity of liquid, such as insect repellent or fragrance [0045-0046, 0122], wherein between the pad and the carrier/cover is an attractant layer comprising wood pulp fibers allowing for transfer of liquid/fluid [0097, 0100, 0103-0104].
	OR
Shegokar teaches an adhesive film for providing an active substance such as an odorous substance such as essential oils (pgs. 5-6), wherein the film comprises a depot layer intended to contain/receive the active substance and allows the active substantial to be deposited onto its surface (pg. 4, lines 18-25), wherein the depot layer has an its first surface a breathable layer that protects the depot layer and/or adjusts release properties (pg. 21, lines 1-10), wherein the depot layer can comprise multiple layers including a tissue layer (wood pulp fibers), wherein the tissue layer facilitates the deposition of an active substance (pg. 4, line 36 – pg. 5, line 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a transfer layer comprising wood pulp fibers. One of ordinary skill in the art would have been motivated to provide a directionality to the flow of fluids [Lanser; 0097, 0100, 0103-0104] OR facilitate the deposition of an active substance [Shegokar; pg. 4, line 36 – pg. 5, line 4].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sojka, as applied to claim 14 above, in view of Bokka et al. (U.S. Pub. No. 2017/0114206 A1) (hereinafter “Bokka”).
Regarding claim 15, the release coating is stated to be PVOH or silicone [Sojka; 0039], not wax.
Bokka teaches that a release agent is any low surface energy release agent known in the art, which may include a wax, polyolefin, silicone, organofluorine compound, fluoropolymer, wherein an exemplary embodiment is a wax-coated paper [0020].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to use any known release agent known in the art including exemplary, related embodiments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 26th, 2022